DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to applicant's communication filed 19 October, 2020. Claims 1-18 and 23 have been previously canceled. Claims 19, 21, 22, 30, 32, 34 and 36 have been amended. No claim has been newly added. As a result, claims 19-22 and 24-37 are no pending in this application.
The claim objection of claim 19 has been withdrawn due to Applicant’s arguments and amendments on remark filed on 10/19/2020.

                                                 Response Arguments	
Applicant's remark filed 19 October, 2020with respect to the rejections of independent claims 19-22 and 24-37,  as amended under 35 U.S.C 103, have been considered. The Applicant’s remark and amendments to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1]. 
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the 

a) 	At pages 11-12, concerning claim 19, 30 and 34, Applicant argued that Gruen fails to disclose or suggest at least the claim 19 "requesting... that the instance of the process be transported, via the joint database, to the first computing device and from the second computing device".

In response, examiner respectfully disagrees. The examiner understands that Gruen teaches “requesting... that the instance of the process be transported, via the joint database, to the first computing device and from the second computing device”. In paragraph [0024], disclose client computer 112 is corresponds to and server 102 is corresponds to, wherein client computer 112 can send a message to the server 102 and receive the message from the server 102, and the server 102 displayed the message to the client computer, and the email client component 114 (i.e. an instance of a process)’ transmits messages to the server 102 or receives messages from the server 102. Paragraph [0026], and in Fig. 2 ref. 202 shows text information, when moving a cursor or mouse pointer over the text in column 200 or by clicking on the text in column 200, it displays each action who performed. Examiner correlates the email client component which handle the process of ‘email or electronic message’ as ‘event’, which may located on the ‘email client computer 112 equivalent to second computing device’. Examiner 

Gruen’s invention facilitates collaboration on electronic messages in computing device that are stored and presented to users, and a user is allowed to perform an action on the electronic message and the action is recorded, and it send a synchronous notification whenever a user is currently performing an action on an email. Therefore, examiner correlates this email collaboration operation as ‘transporting instance of the process’, where email messages transferring from client to server, the ‘shared repository’ referred as ‘joint database’ create a synchronous link between the client and server to perform functions such as view or record the email messages . For example, the email messages sending from one device (i.e. client side) to another device (i.e. server side), and the shared repository component execute on these devices and communicate with one or more email servers synchronously. As, such, Gruen’s email client component 114 which handles the process or sending email as ‘event’ from a one device to another device interpreted as ‘operation of transporting the process instance’.

Therefore, Gruen teaches in his invention that transporting instance of the process through the joint database, from one device to another device.

Therefore, in view of the above, the examiner believes that the features of the claims 19-22 and 24-37, and all other dependent claims are taught by the applied arts. 

b) 	At pages 12-13, concerning claims 19, 30 and 34, Applicant argued that nowhere do Gruen or Cummins disclose or suggest at least the claim 19 "determining, by the first computing device and in response to detecting that an activity of the one or more activities is being performed at a second computing device of the plurality of devices, that the instance is located at the second computing device".
In response, examiner respectfully agrees. With respect to the rejections of claims 19, 30 and 34 under the prior art rejections have been fully considered and are persuasive for the limitation “determining, by the first computing device and in response to detecting that an activity of the one or more activities is being performed at a second computing device of the plurality of devices, that the instance is located at the second computing device”. Upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations “determining, by the first computing device and in response to detecting that an activity of the one or more activities is being performed at a second computing device of the plurality of devices, that the instance is located at the second computing device”. This rejection is made using in view of Gruen Daniel M. et al. (Pub. no.: US 20050160145 A1, hereinafter “Gruen”) in view of in view of Alexander Cummins et al. (Patented Pub. no.: US 6289410 B1, hereinafter “Cummins”), and 
Bamford’s invention involves for distributed transaction performing method for shared-nothing database system, involves causing coordinator to store information on storage device, and causing participant to determine status by reading information from device.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 19, 20, 24-31, 33-35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruen Daniel M. et al. (Pub. no.: US 2005/0160145 A1, hereinafter “Gruen”) in view of in view of Alexander Cummins et al. (Patented Pub. no.: US 6289410 B1, hereinafter “Cummins”), and further in view of Roger J. Bamford et al. (Pub. no.: US 2004/0148289 A1, hereinafter “Bamford”).

With respect to claim 19, Gruen teaches a computer-implemented method comprising: 
receiving, via a communications network and by a first computing device of plurality of devices in a distributed computing system (see Para [0023], the shared repository component may execute on one or more computers or devices and may communicate with one or more email servers, wherein Para [0024] teaches ‘client computers 112’ is corresponds to ‘first computing device’ and ‘server 102’ is corresponds to ‘second computing device’), an event within a database transaction (see Para [0009], providing collaboration on ‘an electronic message, in which there are ‘one or more email (i.e. an event)’ clients connected to an email server), wherein the event corresponds to an instance of a process for executing logic in response to the received event (see Para [0024], ‘the email client component 114 transmits ‘messages (i.e. event)’ to the server 102 or receives messages from the server 102) (Examiner correlates the email client component 114 ‘sending email messages which handle the process of emails’ interpreted as ‘instance of the process’ and ‘email’ as ‘event’) and wherein the database transaction including operations on a joint database shared by the plurality of devices (see Para [0024], system allows for annotations to be entered regarding emails and may facilitate a shared editing session between two or more users on one email);
requesting, by the first computing device and I response to determining that the instance is located at the second computing device, that the instance be transported, via the joint database, to the first computing device and from the second computing The email client component 114 may execute on the email client computer 112 (i.e. first computing device) or may execute on other devices, wherein the ‘email client component 114 ‘transmit a message (i.e. the instance of the process)’ to the server 102 (i.e. second computing device)’ indicating that a user has performed an action on an email. (Examiner correlates the email client component 114 ‘sending email messages which handle the process of emails’ interpreted as ‘instance of the process’ and ‘messages could be event’);
receiving, by the first computing device, an indication that the instance may be read from the joint database (see Para [0023], the shared repository component 104 may create a synchronous link between clients 112 and the server 102 to facilitate exchange of notification regarding actions on emails, and Para [0019] teaches track the actions of users, by providing a shared out-bound repository and record of outgoing emails such as replies and forwarded messages through a shared outbox in addition to a shared inbox for received messages, wherein the shared sender's address may indicate a group of recipients or collaborators.  ‘Incoming messages (i.e. instance)’ to the shared ‘sender's address (i.e. indication)’ would be received in a shared repository to enable actions by a group of users);
receiving, by the first computing device and based on receiving the indication, the instance (see Para [0019] teaches the shared sender's address may indicate a group of recipients or collaborators.  ‘Incoming messages (i.e. instance)’ to the shared ‘sender's address (i.e. indication)’ would be received in a shared repository to enable actions by a group of users); and 
the email client component may transmit ‘a message (i.e. messages could be event’)’ to the server indicating that a user has performed an action on an email (Examiner notes that receiving the incoming message at server corresponding to ‘the instance’));
processing, by the first computing device, the event based on the received instance (see Para [0032], email is received (i.e. received instance). The email is stored in a shared repository, and the email is delivered to the shared inbox of users who wish ‘to collaborate on the email or message (i.e. processing the event))).

However, Gruen does not explicitly teaches “wherein the instance comprises the logic and a set of state variables representing local data that the instance operates on, wherein the receiving the instance comprises reading the logic and the set of state variables from the joint database into a main memory at the first computing device”.
However, Cummins teaches “wherein the instance comprises the logic and a set of state variables representing local data that the instance operates on (see col. 1 lines 28-35, an object created from a certain class is called an "instance" of that class.  The class (i.e. instance) defines the operations (i.e. logic) and ‘information initially in an instance, while the current state of the instance is defined by operations subsequently performed upon its instance variables (i.e. state variables representing local data)), 
wherein the receiving the instance comprises reading the logic and the set of state variables from the joint database into a main memory at the first computing device col. 3 lines 54-66 teaches a tag is attached to each instance variable accessed by a process.  ‘If an instance variable is tagged as read (i.e., it is only being read by a process), then it can be read by other processes as well but it cannot be changed until the processes with read locking tags have committed, and If another process attempts to change an instance variable after the instance variable has been read by a pending process, then the process attempting to change the read variable may be suspended if it tries to commit before the read locking tag has been removed (i.e. process causing the change has active process recognized as ‘logic’)).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings that collaborating electronic information in the shared database of Gruen to include the teachings that maintaining consistency of shared objects in computer of transporting processes within a distributed computing system of Cummins. Gruen and Cummins are in the same field of invention because all of them teach distributed database computing system.
The modification to do so would provide better results in modifying Gruen’s collaboration electronic information system with the teaching of Cummins’s shared objects computing system for transporting processes within a distributed computing system in order to provide efficient sharing process of shared resources within different applications that may access the same objects and but different variables, and thus reducing delays and improve processing efficiency.

However, Gruen and Cummins do not explicitly teaches “wherein the logic is associated with one or more activities, determining, by the first computing device and in 
However, Bamford teaches wherein the logic is associated with one or more activities (see Para [0026], coordinating node 110 transmits a request to participating node 150 to begin a transaction.  At step 222, coordinating node 110 transmits one or more requests to participating node 150 to modify (i.e. modification corresponding to activity)’ data on participating node 150 (i.e. one or more devices)’);
determining, by the first computing device and in response to detecting that an activity of the one or more activities is being performed at a second computing device of the plurality of devices (see Para [0026], a database server may begin an active transaction upon receiving a statement that specifies an operation or change (i.e. one or more activities), and coordinating node 110 (i.e. first computing device) receives the begin transaction request and enters active state 220, then coordinating node 110 receives a command to modify data on participating node 150 (i.e. second computing device), and in response, coordinating node 110 transmits a request to participating node 150 to begin a transaction, and coordinating node 110 transmits one or more requests to participating node 150 to modify data on participating node 150), that the instance is located at the second computing device (see Para [0031], ‘participating node 150 (i.e. second computing device) transmits a prepared acknowledgment (i.e. instance is located at the second computing device)’ to the coordinating node 110 (i.e. first computing device).  A prepared acknowledgment is a message sent by a participating database system that indicates whether or not the participating database system is prepared to commit the transaction).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings that collaborating electronic information in the shared database of Gruen with the teachings that maintaining consistency of shared objects in computer of transporting processes within a distributed computing system of Cummins to include Bamford’s feature for handling distributed transactions in shared-nothing database systems where one or more of the nodes have access to a shared persistent storage. Gruen, Cummins and Bamford are in the same field of invention because all of them teach distributed database computing system.
The modification to do so would provide a better results in modifying Gruen’s collaboration electronic information system to include Cummins’s shared objects computing system with the teaching of Bamford’s distributed transactions in shared-nothing database systems for transporting processes within a distributed computing system in order to improve the performance of the distributed database system, wherein the nodes access the storage disk in a shared manner to more efficiently perform distributed transactions.

As per claim 30, in addition to rejection of claim 19, Gruen further discloses “A non-transitory machine readable storage device containing instructions to configure at least one processor to perform operations comprising: (see Para [0021])”.

As per claim 34, in addition to rejection of claim 19, Gruen further discloses “A system comprising: at least one processor; and a memory, the at least one processor and the memory configured to perform operations comprising: (see Para [0021])”.

Regarding claim 20, Gruen teaches processing the event based upon the logic; committing, after the event is delivered to the instance, the database transaction to the joint database (see Para [0032], the email is delivered to the shared inbox of users who wish to collaborate on the email or message, and are presented for actions that may be taken such as, replying, printing, forwarding or deleting).

Claims 31 and 35 are substantially similar to claim 20, and therefore likewise rejected.

Regarding claim 24, Gruen and Cummins combine teach requesting that the instance of the process be transported comprises requesting that the second computing device persist the instance of the process from main memory at the second computing device to the joint database (see Cummins: col. 3 lines 28-37, if a transaction with a pending update accesses the same variable again, then that transaction operates on the pending update value rather than the original value of the instance variable to maintain consistency within the individual transaction), and wherein receiving the instance of the process comprises reading the instance of the process from the joint database (see Cummins: col. 3 lines 54-66 teaches a tag is attached to each instance variable accessed by a process.  ‘If an instance variable is tagged as read (i.e., it is only being read by a process), then it can be read by other processes as well but it cannot be changed until the processes with read locking tags have committed, and If another process attempts to change an instance variable after the instance variable has been read by a pending process, then the process attempting to change the read variable may be suspended if it tries to commit before the read locking tag has been removed (i.e. process causing the change has active process recognized as ‘logic’)).

Claims 33 and 37 are substantially similar to claim 24, and therefore likewise rejected.

Regarding claim 25, Gruen and Cummins and Bamford combined teaches wherein the instance of the process is persisted from main memory at the second computing device to the joint database when the instance of the process becomes inactive at the second computing device (see Cummins: col. 3 lines 28-37, if a transaction with a pending update accesses the same variable again, then that transaction operates on the pending update value rather than the original value of the instance variable to maintain consistency within the individual transaction)”. 

Regarding claim 26, Gruen and Cummins and Bamford combined teaches the instance of the process is active at the second computing device when the second computing device is executing one or more activities of the logic (see Bamford: Para [0027], participating node 150 receives the request to begin a transaction enters the active state), and wherein the instance of the process is inactive at the second computing device when the second computing device is not executing the one or more activities (see Bamford: Para [0021] and [0025], if ‘any errors occur, indicating that at least one of the participating nodes could not make the changes specified by the transaction (i.e. inactive process)’, then all of the changes at each of the participating nodes are retracted, restoring each participating database system to its state prior to the changes).

Regarding claim 27, Gruen and Cummins and Bamford combined teaches the instance of the process is persisted to a database layer of the joint database when the instance of the process is displaced from the main memory at the second computing device to the joint database (see Bamford: Para [0052], after performing the requested work and flushing any changes made thereby to persistent storage, an inside participant merely waits for a commit request from the coordinator, and when the commit request arrives, the inside participant commits the changes and sends a commit acknowledge message back to the coordinator).

Regarding claim 28, Gruen teaches wherein the second computing device is separate from the first computing device (see Fig. 1, ‘client computer 112’ is corresponds to ‘first computing device’ separate from ‘server 102’ is corresponds to ‘second computing device’).

Regarding claim 29, Gruen teaches wherein the event is received from a backend system and comprises at least one of a message, a call, and a data object (see Para [0017], provides a shared mailbox for users to collaborate on ‘email messages (i.e. event)’).

Claims 21, 22, 32 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruen and Cummins and Bamford in view of Kartik Paramasivam et al. (Pub. no.: US 2009/0328054 A1, hereinafter “Paramasivam”).

Regarding claim 21, Gruen and Cummins and Bamford teach the claimed invention substantially as detailed in claim 19 above, however, Gruen  and Cummins and Bamford do not explicitly teaches “wherein determining that the instance of the process is located at the second computing device comprises: determining, based upon applying a hash function to an identifier associated with the process, an identity of a third computing device of the plurality of devices, the third computing device acting as an authoritative indexer for the distributed computing system; and requesting, from the third computing device, a location of the instance of the process within the distributed computing system”.
However, Paramasivam discloses “wherein determining that the instance of the process is located at the second computing device comprises: determining, based upon applying a hash function to an identifier associated with the process (see Para [0037], a hash function (e.g., 130) comprises a formula that generates a value (e.g., used to identify a location endpoint) corresponding to the parameters of a given input), an identity of a third computing device of the plurality of devices, the third computing device acting as an authoritative indexer for the distributed computing system (see Para [00654], teaches load balancing server 105 can comprise an act 300 of using a hash function to find ‘a server (i.e. the third computing device acting as an authoritative )’ to handle a client request.  Act 300 includes using a hash function to identify one or more servers in a server farm that can process one or more processing requests from a client, wherein the hashing function uses a list of available servers and one or more message identifiers as input); and 
requesting, from the third computing device, a location of the instance of the process within the distributed computing system (see Para [0035], teaches when a map-based function is in use, load balancing server 105 will populate map store 145 with one or more map entries to indicate the particular server (115a-c) where request 150a was directed)”.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings that collaborating electronic information in the shared database of Gruen with the teachings that maintaining consistency of shared objects in computer of transporting processes within a distributed computing system of Cummins, and the teachings that handling distributed transactions in shared-nothing database systems where one or more of the nodes have access of Bamford with Paramasivam’s feature of automatically distributing messages in processing requests using a combination of server assignment functions in a load balancing server for transporting processes within a distributed computing system. Gruen, Cummins, Bamford and Paramasivam are in the same field of invention because all of them teach distributed database computing system. 
One would have been motivated to make this modification because it ensure that processing requests are effectively and efficiently load-balanced in a server, and 

Claims 32 and 36 are substantially similar to claim 21, and therefore likewise rejected.

Regarding claim 22, Gruen and Cummins and Paramasivam combined teaches wherein determining that the instance of the process is located at the second computing device comprises: determining, based upon an identifier associated with the process, a location of the instance of the process by looking up the identifier in a hash table (see Paramasivam: Para [0033], teaches affinity controller 125 uses a plurality of different "server assignment functions" to distribute and assign messages in the server farm 120, for example the plurality of server assignment functions can comprise at least a hash function 130, and a map-based function 135. Affinity controller 125 then uses these functions to assign and distribute various messages received from the clients 110 (i.e. hash function can be used to determine the authoritative indexer node associated with the process).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peters; Eric C. et al. discloses US 2008/0147678 A1 Computer system and process for transferring multiple high bandwidth streams of data between multiple storage units and multiple applications in a scalable and reliable manner.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        02/25/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162